Opinion issued June 26, 2014.




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-01035-CV
                            ———————————
                        SAVORY HUBBARD, Appellant
                                        V.
                        JOSEPH A. NELSON, Appellee



                    On Appeal from the 165th District Court
                             Harris County, Texas
                       Trial Court Case No. 2012-25653



                          MEMORANDUM OPINION

      The parties, representing that they have reached a resolution of their

disputes, have filed an agreed motion to dismiss the appeal. See TEX. R. APP. P.

42.1(a). No opinion has issued. See TEX. R. APP. P. 42.1(c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a), 43.2(f). We dismiss all other pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Bland, and Massengale.




                                         2